Citation Nr: 9907055	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of improved pension benefits, to include the 
question of whether such debt was properly created and/or 
calculated.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from April 1953 until 
April 1956.

This appeal arises from a June 1997 decision rendered by the 
Committee on Waivers and Compromises of the St. Petersburg, 
Florida Regional Office (RO).  By this decision, the 
Committee determined that a $6,575 debt that had been 
asserted against the veteran, had in fact, been properly 
created and calculated.  

In a May 1998 decision, the Board observed that the veteran 
also requested a waiver of any debt that may be found to 
exist, which would, if granted, render moot the question of 
whether any debt was properly created and/or calculated.  
Therefore, the veteran's claim was remanded for further 
development and adjudication.  However, it appears that, 
although the RO adjudicated the veteran's application for 
waiver of recovery of indebtedness, the additional 
development requested was not completed prior to its 
determination.

The veteran, through his accredited representative, appears 
to express disagreement with the RO's denial of a waiver of 
indebtedness and contends, in essence, that the RO's failure 
to comply with the Board's instructions to request that he 
furnish a current Financial Status Report (VA Form 5655) and 
any additional information that might bear upon the question 
of his entitlement to waiver of recovery of indebtedness, 
constitutes prejudicial error.  In a recent decision, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) held that a remand by the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In view of the foregoing, and in 
accordance with Stegall, the Board finds that additional 
development is absolutely necessary.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran furnish a current Financial 
Status Report (VA Form 5655) and that he 
provide thereon a complete accounting of 
all assets, income, and expenses.

2.  The RO should ask the veteran to 
submit any additional information that 
might bear upon the question of his 
entitlement to waiver of recovery of 
indebtedness.

3.  The RO should document any efforts to 
obtain the above-referenced development 
and complete any further development that 
may be deemed necessary.  The RO's 
Committee on Waivers and Compromises 
should again undertake to adjudicate the 
veteran's application for waiver of 
recovery of indebtedness, and take into 
account all evidence contained in the 
claims file, including any additional 
evidence provided by the veteran pursuant 
to this remand.

4.  If the Committee does not grant a 
complete waiver of indebtedness, the 
veteran should again be provided the 
opportunity to indicate disagreement with 
the Committee's decision and, following 
issuance of a statement of the case, he 
should be provided the opportunity to 
perfect an appeal on the question of 
entitlement to waiver.  Thereafter, and 
whether or not the veteran has, in fact, 
perfected an appeal on the issue of 
entitlement to waiver, the case should be 
returned to the Board for further review. 

After the above development has been completed, and if the 
claim remains denied, the case should be returned to the 
Board after compliance with all requisite appellate 
procedure.  The purpose of the REMAND is to ensure due 
process.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


